32 Ill. App.2d 265 (1961)
177 N.E.2d 652
John F. Koester, d/b/a Paxton Concrete Products, Plaintiff-Appellant,
v.
Huron Development Company, an Illinois Corporation, et al., Defendants-Appellees.
Gen. No. 10,364.
Illinois Appellate Court  Third District.
October 18, 1961.
Allen & Korkowski, of Rantoul, for appellant.
Wheat, Hatch & Corazza, of Champaign, for Huron Development Company and Western Surety Company, appellees.
(Abstract of Decision.)
Opinion of JUDGE REYNOLDS.
Judgment affirmed.
Not to be published in full.